EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claims 2, 3, are amended to correct minor errors (e.g. the change the word “off” to --of--). Claim 9 is amended to change “Method” to --A method--. 
 
2. (Currently Amended) An air handling unit according to claim 1, wherein the control means comprise a control unit controlling the water connection means and the refrigeration apparatus of each [[off]] of the first and second cooling subsystems, and an outside air temperature detector.

(Currently Amended) An air handling unit for cooling down an indoor airflow to be blown into a room of a building, comprising at least one fan circulating the indoor airflow inside the air handling unit, wherein the air handling unit comprises a first and a second cooling subsystems comprising each: a refrigeration apparatus comprising an evaporator and a condenser, a first water circuit connected to the condenser and comprising at least one outside heat exchanger exposed to outside air, in which water releases heat to the outside air, a second water circuit connected to the evaporator and comprising at least one indoor heat exchanger exposed to the indoor airflow, in which water draws heat from the indoor air flow, water connections linking the first water circuit and the second water circuit, water connection means for selectively connecting: the first water circuit to the condenser and the second water circuit to the evaporator and disabling the water connection, in a mechanical cooling mode where the refrigeration apparatus is operating or the first water circuit to the second water circuit and disabling water circulation in the evaporator and the condenser, in a free cooling mode where the refrigeration apparatus is stopped; wherein the at least one indoor air heat exchanger of the first cooling subsystem and the at least one indoor air heat exchanger of the second cooling subsystem are placed in series with respect to the indoor air flow, and wherein the air handling unit comprises control means for operating the mechanical cooling mode or the free cooling mode of the first cooling subsystem and the mechanical cooling mode or the free cooling mode of the second cooling subsystem depending on a temperature of the outside air; wherein the control means comprise a control unit controlling the water connection means and the refrigeration apparatus of each [[off]] of the first and second cooling subsystems, and an outside air temperature detector; wherein the control unit is configured to operate the air handling unit in at least three operating configurations: if the outside air temperature is below a first threshold, both the first and second cooling subsystems function in free cooling mode, if the outside air temperature is above the first threshold and below a second threshold, the first cooling subsystem functions in free cooling mode while the second cooling subsystem functions in mechanical cooling mode; if the outside air temperature is above the second threshold, both the first cooling subsystem and the second cooling subsystem function in mechanical cooling mode.	

9. (Currently Amended) A method [[Method]] for controlling an air handling unit for cooling down an indoor airflow to be blown into a room of a building, said air handling unit comprising at least one fan circulating the indoor airflow inside the air handling unit, and a first and a second cooling subsystems comprising each: a refrigeration apparatus comprising a compressor, an evaporator and a condenser, a first water circuit connected to the condenser and comprising at least one outside heat exchanger exposed to outside air, in which water releases heat to the outside air, a second water circuit connected to the evaporator and comprising at least one indoor heat exchanger exposed to the indoor airflow, in which water draws heat from the indoor air flow, water connections linking the first water circuit and the second water circuit, water connection means for selectively connecting : the first water circuit to the condenser and the second water circuit to the evaporator and disabling the water connection, in a mechanical cooling mode where the refrigeration apparatus is operating or the first water circuit to the second water circuit and disabling water circulation in the evaporator and the condenser, in a free cooling mode where the refrigeration apparatus is stopped; the at least one indoor air heat exchanger of the first cooling subsystem and the at least one indoor air heat exchanger of the second cooling subsystem being placed in series with respect to the indoor air flow, wherein the method comprises steps consisting of: if an outside air temperature is below a first threshold, operating both the first and second cooling subsystems in free cooling mode, if the outside air temperature is above the first threshold and below a second threshold, operating the first cooling subsystem in free cooling mode while operating the second cooling subsystem in mechanical cooling mode; if the outside air temperature is above the second threshold, operating both the first cooling subsystem and the second cooling subsystem in mechanical cooling mode.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Previously entered claim interpretations under 35 USC 112 are maintained as applicable. Previously entered claim rejections under 35 USC 103 are withdrawn. Independent claims 1, 9 are allowable over the prior art of record for substantially the reasons presented by applicant in Applicant Arguments/Remarks Made in an Amendment of 05/25/2022. Independent claim 3 is allowable over the prior art of record as Traeger in view of Ridder teaches the control of free or mechanical cooling depending on ambient temperature (see Traeger, pars. 4, 19, 22, 27; Ridder, Fig. 10). However, Traeger in view of Ridder does not teach the specific configuration of the control unit as recited in independent claim 3, as Traeger in view of Ridder only teaches the control of a first sub-cooling system. As independent claims 1, 3, 9 are allowable over the art of record, therefore claims 2, 4-8, depending therefrom are also considered to be allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/               Examiner, Art Unit 3763